          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION


NETCHOICE, LLC et al.,

                   Plaintiffs,


v.                                           CASE NO. 4:21-cv-00220-RH-MAF

ASHLEY BROOKE MOODY et al.,

                Defendants.


                                 NOTICE OF APPEAL

      Notice is hereby given that all Defendants in the above-named action appeal

to the United States Court of Appeals for the Eleventh Circuit from the Preliminary

Injunction (Doc. 113), entered by this Court on June 30, 2021.

Dated: July 12, 2021                        Respectfully submitted,

/s/Blaine H. Winship                        /s/Charles J. Cooper
Blaine H. Winship                           Charles J. Cooper (248070DC)
Florida Bar No. 356913                      David H. Thompson (450503DC)
Chief Assistant Attorney General            Brian W. Barnes*
Complex Litigation Bureau                   Joseph O. Masterman (Florida Bar
                                            No. 1004179)
Daniel W. Bell                              COOPER & KIRK, PLLC
Florida Bar No. 1008587                     1523 New Hampshire Ave., NW
Chief Deputy Solicitor General              Washington, DC 20036
                                            (202) 220-9600
Office of the Attorney General of           ccooper@cooperkirk.com
Florida                                     dthompson@cooperkirk.com
The Capitol, Suite PL-01                    bbarnes@cooperkirk.com

                                        1
Tallahassee, Florida 32399-1050                jmasterman@cooperkirk.com
Telephone: (850) 414-3300                        *Admitted pro hac vice
Facsimile: (850) 488-4872
Blaine.winship@myfloridalegal.com              James W. Uthmeier
Daniel.bell@myfloridalegal.com                 Florida Bar No. 113156
                                               General Counsel
Attorneys for Defendants Ashley                Raymond F. Treadwell
Moody, in her official capacity as             Florida Bar No. 93834
Attorney General of Florida; Joni              Chief Deputy General Counsel
Alexis Poitier, in her official capacity       EXECUTIVE OFFICE OF GOVERNOR RON
as Commissioner of the Florida                 DESANTIS
Elections Commission; Jason Todd               Office of the General Counsel
Allen, in his official capacity as             The Capitol, PL-05
Commissioner of the Florida Elections          Tallahassee, FL 32399
Commission; John Martin Hayes, in              (850) 717-9310
his official capacity as Commissioner          James.Uthmeier@eog.myflorida.com
of the Florida Elections Commission;           Ray.Treadwell@eog.myflorida.com
and Kymberlee Curry Smith, in her
official capacity as Commissioner of           Attorneys for Defendant Patrick
the Florida Elections Commission               Gillespie, in his official capacity as
                                               Deputy Secretary of Business
                                               Operations of the Florida Department
                                               of Management Services




                                           2
